BY THE COURT.
Epitomized Opinion
First Publication o£ this Opinion
Original action in this court in quo war-ranto by the State asking that defendants, the R. I. Dollings Co. and several subsidiary corporations, be dissolved and that trustees he appointed to wind up their affairs.
In the answer of each defendant there was a second defense, setting up that before the commencement of this action a receiver for the defendant Dollings Company had been appointed by the Common Pleas. Plaintiff demurred to the second defense of each answer. Held:
This action seeks a prerogative writ. The nature and extent of the relief granted are 'in a manner discretionary with this court. Under 12325 GC., although the word “shall” is used in the statute, the court may exercise a reasonable discretion in the oppointment of trustees.
If the question of trusteeship were reached in this case this court would inquire into the existence of receiverships in the court below and whether trusteeships here would be to the interest and advantage of the public. The Common Pleas receiverships, then, may be properly considered in the case. Hence the second defense should remain. The demurrers thereto are overruled.